Exhibit 10.2

 

SUBSIDIARY GUARANTEE AGREEMENT

 

SUBSIDIARY GUARANTEE AGREEMENT dated as of July 7, 2017 (this “Agreement”) among
MOLSON COORS BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON
COORS BREWING COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC.
and MOLSON COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and,
together with the Company and other Borrowing Subsidiaries from time to time
party to the Credit Agreement, the “Borrowers”), each subsidiary of the Company
listed on Schedule I hereto and CITIBANK, N.A., as Administrative Agent (the
“Administrative Agent”), on behalf of the Lenders under the Credit Agreement
referred to below.

 

Reference is made to the Credit Agreement dated as of July 7, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Initial Borrowing Subsidiaries and other
Borrowing Subsidiaries from time to time party thereto, the Lenders and Issuing
Banks from time to time party thereto and the Administrative Agent.  The Lenders
have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement.  The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.  Each of the Guarantors (as defined below) is a
Subsidiary of the Company and an affiliate of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit.  Accordingly, the parties
hereto agree as follows:

 

SECTION 1.         Definitions.

 

(a)           Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.

 

(b)           The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.

 

(c)           As used in this Agreement, the following terms have the meanings
specified below:

 

“Canadian Guarantor” means any Guarantor that is a Canadian Subsidiary.

 

“Guarantors” means (a) the Subsidiaries identified on Schedule I hereto and
(b) each other Subsidiary that becomes a party to this Agreement as a Guarantor
after the Closing Date until released pursuant to the terms of this Agreement.

 

“UK Guarantor” means any Guarantor that is a UK Subsidiary.

 

SECTION 2.         Guarantee.

 

(a)           (i) Each Guarantor (other than Canadian Guarantors and UK
Guarantors) hereby irrevocably and unconditionally guarantees, jointly with the
other Guarantors (other than Canadian Guarantors and UK Guarantors) and
severally, as a primary obligor and not merely as a surety, the payment when and
as due of all the Obligations;

 

(ii)           each Canadian Guarantor hereby irrevocably and unconditionally
guarantees, jointly with the other Canadian Guarantors and severally, as a
primary obligor and not merely as a surety, the payment when and as due of the
Canadian Obligations of the Canadian Borrowing Subsidiaries (other than its own
Canadian Obligations as a Canadian Borrowing Subsidiary); and

 

1

--------------------------------------------------------------------------------


 

(iii)          each UK Guarantor hereby irrevocably and unconditionally
guarantees, jointly with the other UK Guarantors and severally, as a primary
obligor and not merely as a surety, the payment when and as due of the UK
Obligations of the UK Borrowing Subsidiaries (other than its own UK Obligations
as a UK Borrowing Subsidiary).

 

(b)           Each of the Guarantors further agrees that the due and punctual
payment of the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Obligation. 
Without prejudice to the Borrowers’ rights to receive demands for payment in
accordance with the terms of the Credit Agreement and to the fullest extent
permitted by law, each of the Guarantors waives presentment to, demand of
payment from and protest to any Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

SECTION 3.         Guarantee of Payment.  Each of the Guarantors further agrees
that its applicable guarantee hereunder constitutes a guarantee of payment when
due (whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Administrative Agent or any Lender to any balance of any
deposit account or credit on the books of the Administrative Agent or any Lender
in favor of any Borrower or any other Person.

 

SECTION 4.         No Limitations, Etc.

 

(a)           Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 20, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be affected by
(i) the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of any Loan Document or otherwise; (ii) any extension or renewal of
any of the Obligations; (iii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (v) any other act, omission or delay to do
any other act that may or might in any manner or to any extent vary the risk of
any Guarantor or otherwise operate as a discharge of any Guarantor as a matter
of law or equity (other than the payment in full in cash of all the Obligations
guaranteed hereunder by such Guarantor) or which would impair or limit the right
of any Guarantor to subrogation.

 

(b)           To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any (i) law or regulation of any
jurisdiction or any other event affecting any term of an Obligation or
(ii) defense of the Borrowers or any other Loan Party or the unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of the Borrowers or any other Loan Party, other than the
payment in full in cash of all the Obligations guaranteed hereunder by such
Guarantor.  The Administrative Agent and the Lenders may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with any of the Borrowers or any other Loan Party or exercise any other right or
remedy available to them against any of the Borrowers or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations guaranteed hereunder by such
Guarantor have been fully paid in full in cash.  To the fullest extent permitted
by applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable

 

2

--------------------------------------------------------------------------------


 

law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any of the Borrowers or any
other Loan Party, as the case may be.

 

SECTION 5.         Reinstatement.  Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation
guaranteed hereunder by such Guarantor is rescinded or must otherwise be
restored by the Administrative Agent or any Lender upon the bankruptcy or
reorganization of any Borrower, any other Loan Party or otherwise.

 

SECTION 6.         Agreement to Pay; Indemnity; Subrogation; Contribution.  In
furtherance of the foregoing and not in limitation of any other right which the
Administrative Agent or any Lender may have at law or in equity against any
Guarantor by virtue hereof, upon the failure of any of the Borrowers or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor that guarantees such Obligation hereby promises to and will, upon
receipt of written demand by the Administrative Agent or any Lender, forthwith
pay, or cause to be paid, to the Administrative Agent or Lender in cash the
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  Each Guarantor further
agrees that if payment in respect of any Obligation guaranteed hereunder by such
Guarantor shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of the Administrative Agent
or any Lender, not consistent with the protection of its rights or interests,
then, at the election of the Administrative Agent, such Guarantor shall make
payment of such Obligation in US Dollars (based upon the applicable Exchange
Rate in effect on the date of payment) and/or in New York, and shall indemnify
the Administrative Agent and each Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.  Upon payment by any Guarantor of any sums as provided in this
Section 6, all rights of such Guarantor against any of the Borrowers or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior payment in full in cash
of all the Obligations owed by such Borrower or Guarantor to the Administrative
Agent and the Lenders.

 

Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) each of the Borrowers agrees to indemnify any Guarantor
making any payment as required under this Section 6 for the full amount of such
payment and, until such indemnification obligation shall have been satisfied,
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment, and (ii) each
Guarantor (a “Contributing Guarantor”) agrees that, in the event a payment shall
be made by any other Guarantor under this Agreement, and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
Borrowers as provided for in clause (i), the Contributing Guarantor shall, to
the extent the Claiming Guarantor shall not have been so indemnified by the
Borrowers, indemnify the Claiming Guarantor in an amount equal to the amount of
such payment, multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Guarantor on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 21, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 21, the
date of the Supplement hereto executed and delivered by such Guarantor).  Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6 shall be subrogated to the rights of such Claiming Guarantor
under clause (i) to the extent of such payment.

 

3

--------------------------------------------------------------------------------


 

SECTION 7.         Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of each of the Borrowers’ and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Administrative Agent or any Lender will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

 

SECTION 8.         Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.01 of the Credit Agreement.  All communications and
notices hereunder to any Guarantor shall be given to it in care of the Company
as provided in Section 10.01 of the Credit Agreement.

 

SECTION 9.         Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Guarantors herein and in any other
Loan Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and acceptance and purchase of any B/As, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or B/A or any fee or any other amount payable under any Loan Document is
outstanding and so long as the Commitments have not expired or terminated.

 

SECTION 10.       Binding Effect; Several Agreement.  This Agreement shall
become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to the Administrative Agent,
and thereafter shall be binding upon such Guarantor and its permitted successors
and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the Lenders and their respective successors and
assigns, except that no Guarantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

SECTION 11.       Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

 

SECTION 12.       Administrative Agent’s Fees and Expenses; Indemnification.

 

(a)           The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its expense incurred hereunder as provided in
Section 10.03 of the Credit Agreement.

 

(b)           Without limitation of its indemnification obligations under the
other Loan Documents, each Guarantor jointly and severally agrees to indemnify
the Administrative Agent and the other Indemnitees (as defined in Section 10.03
of the Credit Agreement) against, and hold each Indemnitee harmless from, any
and all actual out-of-pocket losses, claims, damages, liabilities and related
expenses (other than Taxes which, in all cases, are subject to indemnity only
pursuant to Section 2.16 of the Credit Agreement and the last sentence of this
clause (b)), including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement in

 

4

--------------------------------------------------------------------------------


 

relation to such Guarantor or any claim, litigation, investigation or proceeding
relating to the foregoing agreement, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is instituted by a third party or
by any of the Borrowers or any other Loan Party); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are found by a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
any of its Related Parties.  Subject to Section 2.16 of the Credit Agreement,
all payments by each Guarantor under this Agreement shall be made without
reduction or withholding for any Indemnified Taxes or Other Taxes (and the
Administrative Agent and each Guarantor hereby agree to comply with the
provisions of Section 2.16 of the Credit Agreement as if said Section referred
to this Agreement and payments by such Guarantor hereunder).

 

(c)           Any such amounts payable as provided hereunder shall be additional
Obligations.  The provisions of this Section 12 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Obligations, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any Lender. 
All amounts due under this Section 12 shall be payable promptly after written
demand therefor.

 

SECTION 13.      APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 14.       Waivers; Amendment.

 

(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 14, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into between the Administrative Agent and the Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.02 of the Credit Agreement.

 

SECTION 15.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE

 

5

--------------------------------------------------------------------------------


 

OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 16.       Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 17.       Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10.  Delivery of an executed signature page to this Agreement by
facsimile transmission (or other electronic transmission (including by .pdf))
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 

SECTION 18.       Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 19.       Jurisdiction; Consent to Service of Process.

 

(a)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.

 

(b)           Each of the Guarantors hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section 19. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(c)           Each party to this Agreement other than the Administrative Agent
irrevocably appoints the Company as agent of process and consents to service of
process to the Company in the manner provided for notices in Section 10.01 of
the Credit Agreement.  Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

6

--------------------------------------------------------------------------------


 

SECTION 20.       Termination or Release.

 

(a)           Subject to the reinstatement provisions of Section 5, the
guarantee of a Guarantor hereunder shall be automatically terminated when all
Obligations guaranteed by such Guarantor have been paid in full (other than
Letters of Credit that have expired, terminated, or are cash collateralized or
otherwise backstopped in a manner reasonably acceptable to the applicable
Issuing Bank) and the Lenders have no further commitment under the Credit
Agreement to lend to, or accept and purchase B/As issued by, any Borrower whose
Obligations are guaranteed by such Guarantor hereunder.  Subject to the
reinstatement provisions of Section 5, this Agreement shall terminate when all
the Obligations have been paid in full and the Lenders have no further
commitment to lend or accept and purchase B/As under the Credit Agreement.

 

(b)           A Guarantor, including any Elective Guarantor, shall automatically
be released from its obligations (or portion of such obligations in the case of
clause (y), if applicable) hereunder (x) upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Subsidiary of the Company; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise and
(y) in accordance with Section 5.09(c) of the Credit Agreement.

 

(c)           In connection with any termination or release pursuant to
paragraphs (a) or (b), the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section 20 shall be without recourse to
or warranty by the Administrative Agent.

 

SECTION 21.       Additional Subsidiaries.  Pursuant to Section 5.09 of the
Credit Agreement, each Subsidiary that is required to become a Guarantor
hereunder pursuant to the Guarantee Requirement (such a Subsidiary, a “Required
Guarantor Subsidiary”) that was not in existence or not a Required Guarantor
Subsidiary on the date of the Credit Agreement is required to enter into this
Agreement as a Guarantor within 15 days of becoming a Required Guarantor
Subsidiary (or such later date as agreed by the Administrative Agent).  Upon
execution and delivery by the Administrative Agent and a Required Guarantor
Subsidiary of an instrument in the form of Exhibit I hereto, such Required
Guarantor Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein.  The execution and delivery
of any such instrument shall not require the consent of any other Loan Party
hereunder.  The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.

 

SECTION 22.       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, but excluding escrow, payroll, petty cash, trust, tax and
fiduciary accounts) at any time held and other obligations at any time owing by
such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of such Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this
Section 22 are in addition to other rights and remedies (including other rights
of setoff) which such Lender may have.

 

SECTION 23.       Judgment Currency.  The obligations of each Guarantor in
respect of any sum due to any party hereto or any holder of the obligations
owing hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than the currency in which such
sum is stated to be due hereunder (the “Agreement Currency”), be discharged only
to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if

 

7

--------------------------------------------------------------------------------


 

the amount of the Agreement Currency so purchased is less than the sum
originally due to the Applicable Creditor in the Agreement Currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss, and if the
amount of the Agreement Currency so purchased exceeds the sum originally due to
the Applicable Creditor in the Agreement Currency, the Applicable Creditor shall
refund the amount of such excess to the applicable Guarantor.  The obligations
of the parties contained in this Section 23 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

 

SECTION 24.       Limitation on Obligations.  The obligations of each Guarantor
that is a Subsidiary of the Company under its guarantee shall be limited to an
aggregate amount equal to the largest amount that would not render such
guarantee subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any comparable provisions of applicable law.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

MOLSON COORS BREWING COMPANY, as Borrower

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

 

 

 

 

MOLSON COORS INTERNATIONAL LP, as Borrower and as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

 

 

 

 

COORS BREWING COMPANY, as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

 

 

 

 

CBC HOLDCO LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

 

 

 

 

CBC HOLDCO 2 LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

 

 

 

 

CBC HOLDCO 3, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

[Signature Page to Subsidiary Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

MC HOLDING COMPANY LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

 

 

 

 

NEWCO3, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

 

 

 

 

MOLSON COORS HOLDCO INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

 

 

 

 

MILLERCOORS HOLDINGS LLC., as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

[Signature Page to Subsidiary Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

MILLERCOORS LLC., as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Vice President, Treasurer

 

 

 

 

 

JACOB LEINENKUGEL BREWING CO., LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Gregory Tierney

 

 

Name:  Gregory Tierney

 

 

Title:  Treasurer

 

 

 

 

 

MOLSON COORS INTERNATIONAL GENERAL, ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

 

COORS INTERNATIONAL HOLDCO 2, ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

By:

/s/ E. Lee Reichert

 

 

Name:  E. Lee Reichert

 

 

Title:  Assistant Secretary

 

 

 

 

 

MOLSON COORS CALLCO ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

[Signature Page to Subsidiary Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

MOLSON COORS CANADA HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

 

MOLSON HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

 

MOLSON CANADA 1 ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

By:

/s/ E. Lee Reichert

 

 

Name:  E. Lee Reichert

 

 

Title:  Assistant Secretary

 

[Signature Page to Subsidiary Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

MOLSON CANADA 2 ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

By:

/s/ E. Lee Reichert

 

 

Name:  E. Lee Reichert

 

 

Title:  Assistant Secretary

 

 

 

 

 

3230600 NOVA SCOTIA COMPANY, as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

 

MOLSON CANADA 2005, as Borrower and as Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

By:

/s/ E. Lee Reichert

 

 

Name:  E. Lee Reichert

 

 

Title:  Assistant Secretary

 

 

 

 

 

MOLSON COORS CANADA INC., as Borrower and as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

By:

/s/ E. Lee Reichert

 

 

Name:  E. Lee Reichert

 

 

Title:  Assistant Secretary

 

[Signature Page to Subsidiary Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

MOLSON INC., as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

By:

/s/ E. Lee Reichert

 

 

Name:  E. Lee Reichert

 

 

Title:  Assistant Secretary

 

[Signature Page to Subsidiary Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED, as Borrower and as Elective Guarantor

 

 

 

 

 

 

By:

/s/ Susan Albion

 

 

Name:  Susan Albion

 

 

Title:  Director

 

 

 

 

 

MOLSON COORS HOLDINGS LIMITED, as UK Guarantor and Elective Guarantor

 

 

 

 

 

 

By:

/s/ David Heede

 

 

Name:  David Heede

 

 

Title:  Director

 

 

 

 

 

GOLDEN ACQUISITION, as UK Guarantor and Elective Guarantor

 

 

 

 

 

 

By:

/s/ David Heede

 

 

Name:  David Heede

 

 

Title:  Director

 

 

 

 

 

MOLSON COORS (UK) HOLDINGS LLP, as UK Guarantor

 

 

 

 

 

 

By:

/s/ Simon Cox

 

 

Name:  Simon Cox

 

 

Title:  Director

 

[Signature Page to Subsidiary Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

MOLSON CANADA 3 ULC, as Canadian Guarantor

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:  Michael Rumley

 

 

Title:  Treasurer

 

 

 

 

By:

/s/ E. Lee Reichert

 

 

Name:  E. Lee Reichert

 

 

Title:  Assistant Secretary

 

[Signature Page to Subsidiary Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Carolyn A. Kee

 

 

Name:  Carolyn A. Kee

 

 

Title:  Vice President

 

[Signature Page to Subsidiary Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to
the Subsidiary Guarantee Agreement

 

GUARANTORS

 

COORS BREWING COMPANY

CBC HOLDCO 3 INC.

CBC HOLDCO 2 LLC

CBC HOLDCO LLC

JACOB LEINENKUGEL BREWING CO., LLC

NEWCO3, INC.

MILLERCOORS HOLDINGS LLC

MILLERCOORS LLC

MOLSON COORS INTERNATIONAL GENERAL, ULC

COORS INTERNATIONAL HOLDCO 2, ULC

MOLSON COORS INTERNATIONAL LP

MOLSON COORS CALLCO ULC

MOLSON COORS CANADA HOLDCO, ULC

MOLSON COORS CANADA INC.

MOLSON HOLDCO, ULC

MOLSON INC.

MOLSON CANADA 2005

MOLSON CANADA 1 ULC

MOLSON CANADA 2 ULC

MOLSON CANADA 3 ULC

3230600 NOVA SCOTIA COMPANY

MOLSON COORS (UK) HOLDINGS LLP

GOLDEN ACQUISITION

MOLSON COORS HOLDINGS LIMITED

MOLSON COORS BREWING COMPANY (UK) LIMITED

MC HOLDING COMPANY LLC

MOLSON COORS HOLDCO INC.

 

--------------------------------------------------------------------------------


 

Exhibit I to
the Subsidiary Guarantee Agreement

 

SUPPLEMENT NO.    , dated as of          , 20   (this “Supplement”), to the
Subsidiary Guarantee Agreement dated as of July 7, 2017, among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING
COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON
COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with
the Company and other Borrowing Subsidiaries from time to time party to the
Credit Agreement, the “Borrowers”), each subsidiary of the Company listed on
Schedule I hereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) and CITIBANK N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

A.            Reference is made to the Credit Agreement dated as of July 7, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders and
Issuing Banks from time to time party thereto and the Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Subsidiary Guarantee Agreement referred to therein.

 

C.            The Guarantors have entered into the Subsidiary Guarantee
Agreement in order to induce the Lenders to make Loans and accept and purchase
B/As upon the terms and subject to the conditions set forth in the Credit
Agreement.  Section 21 of the Subsidiary Guarantee Agreement provides that
additional Subsidiaries of the Company may become Guarantors under the
Subsidiary Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Subsidiary Guarantee Agreement in
order to induce the Lenders to make additional Loans and accept and purchase
additional B/As and as consideration for Loans previously made and B/As
previously accepted and purchased.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.         In accordance with Section 21 of the Subsidiary Guarantee
Agreement, the New Subsidiary by its signature below becomes a Guarantor under
the Subsidiary Guarantee Agreement with the same force and effect as if
originally named therein as a Guarantor and the New Subsidiary hereby agrees to
all the terms and provisions of the Subsidiary Guarantee Agreement applicable to
it as a Guarantor thereunder.  Each reference to a “Guarantor” in the Subsidiary
Guarantee Agreement shall be deemed to include the New Subsidiary.  The
Subsidiary Guarantee Agreement is hereby incorporated herein by reference.

 

SECTION 2.         The New Subsidiary represents and warrants to the
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.         This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary.

 

I-1

--------------------------------------------------------------------------------


 

Delivery of an executed signature page to this Supplement by facsimile
transmission (or other electronic transmission (including by .pdf)) shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.         Except as expressly supplemented hereby, the Subsidiary
Guarantee Agreement shall remain in full force and effect.

 

SECTION 5.         THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.         In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.         All communications and notices hereunder shall be in writing
and given as provided in Section 8 of the Subsidiary Guarantee Agreement.  All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

 

SECTION 8.         The New Subsidiary agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and out-of-pocket
disbursements of counsel for the Administrative Agent to the extent payable
pursuant to Section 10.03 of the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-3

--------------------------------------------------------------------------------